In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐3389 
RAYMOND E. KING, 
                                                Petitioner‐Appellant, 

                                  v. 

RANDY PFISTER, Warden, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Central District of Illinois. 
             No. 1:11‐cv‐01155 — Sara Darrow, Judge. 
                     ____________________ 

    ARGUED JANUARY 5, 2016 — DECIDED AUGUST 24, 2016 
                ____________________ 

    Before  WOOD,  Chief  Judge,  and  KANNE  and  ROVNER,  Cir‐
cuit Judges. 
   KANNE,  Circuit  Judge.  In  2004,  Petitioner  Raymond  King 
was convicted by a jury of first‐degree murder. He was sen‐
tenced by the state trial court to life imprisonment. The trial 
court  judge  that  presided  over  King’s  trial  and  sentencing 
had represented King over fifteen years prior as an assistant 
public defender. 
2                                                       No. 14‐3389 

    King  appealed  his  conviction  and  sentence,  which  were 
affirmed  on  direct  appeal  and  denied  review  by  the  Illinois 
Supreme  Court.  King  then  filed  for  post‐conviction  relief, 
which was dismissed by the trial court, affirmed on appeal, 
and denied review by the Illinois Supreme Court. 
   Subsequently,  King  petitioned  for  a  writ  of  habeas  cor‐
pus,  pursuant  to  28  U.S.C.  § 2254,  in  federal  district  court, 
which was denied.  
    On appeal, King argues that his trial and appellate coun‐
sel were ineffective under Strickland. v. Washington, 466 U.S. 
668 (1984), because they did not seek substitution of the trial 
court judge. In doing so, he challenges the Illinois Appellate 
Court’s decision in People v. King, No. 03‐08‐0875, slip op. (Ill. 
App. Ct. June 21, 2010), which was the last state court to ad‐
dress his claims on the merits. We affirm. 
                         I. BACKGROUND 
    On September 7, 2002, Nina Buckner was found brutally 
murdered in her home. Her head had been smashed with a 
hammer,  and  she  had  suffered  multiple  cuts  and  broken 
bones.  A  blue  backpack  was  found  near  Buckner’s  home, 
containing  her  purse,  her  identification,  and  a  bloody  ham‐
mer and knife. Forensic testing confirmed that the blood on 
the  hammer  and  knife  belonged  to  Buckner,  and  the  blood 
was  also  found  on  King’s  clothes.  Buckner’s  neighbors  re‐
ported  seeing  King  near  Buckner’s  home  with  a  blue  back‐
pack on the night of Buckner’s murder. When questioned by 
police, King gave multiple, very different, versions of his ac‐
tions during the night of Buckner’s murder. King was even‐
tually charged with the first‐degree murder. 
No. 14‐3389                                                             3

    A. Trial and Direct Appeal 
   King’s case was assigned  to Judge Michael E. Brandt  on 
September 17, 2002. Two days later, King first appeared be‐
fore the trial court, represented by counsel. 
    Prior  to  trial,  while  represented  by  counsel,  King  en‐
gaged in several pro se actions. He wrote two pro se letters to 
the trial court, on January 29, 2003, and April 27, 2003, com‐
plaining  about  the  defense  counsel’s  unavailability  to  dis‐
cuss  the  case.  Also,  on  October  2,  2003,  King  filed  a  pro  se 
motion for change of venue, arguing that the trial judge was 
prejudiced  because  he  had  represented  King  in  connection 
with a prior criminal conviction. This motion was not heard 
prior  to  trial.  Finally,  King  wrote  a  pro  se  letter,  dated  No‐
vember  24,  2003,  to  the  “Chief  Judge”  stating  that  he  had 
been  repeatedly  denied  the  chance  to  have  “several  motion 
[sic] filed and heard.” 
    Following a jury trial, King was convicted of first‐degree 
murder  on  June  1,  2004.  Afterwards,  King,  represented  by 
counsel, filed a motion for a new trial. Additionally, on June 
29,  2004,  King  filed  a  pro  se  motion  for  a  new  trial,  alleging 
ineffective  assistance  of  trial  counsel  because  of  a  failure  to 
object  to  evidence  involving  a  crime  that  King  had  been 
charged with but was then acquitted of at trial. 
    On August 12, 2004, the trial court conducted King’s sen‐
tencing  hearing.  The  trial  court  began  by  denying  the  mo‐
tions  for  a  new  trial.  The  trial  court  then  commented  on 
King’s pro se motion for change of venue, noting that it was 
not timely, not supported by an affidavit, and not noticed for 
hearing.  The  trial  court  declared  that  it  “hardly”  recalled 
representing King in the 1986 case: 
4                                                            No. 14‐3389 

        [U]pon  reviewing  that  motion  [for  change  of  ven‐
        ue],  after  reviewing  the  common  law  record  in 
        preparation  for  sentencing  here,  the  Court  went 
        back  to  [the  1986  case]  and  reviewed  it  to  deter‐
        mine if it refreshed my recollection on even repre‐
        senting  him.  It  hardly  did.  It  was  quite  some  time 
        ago. Like [present defense counsel], I was acting as 
        public defender. It looks as if I was his third public 
        defender in that particular case. It proceeded to tri‐
        al. The defendant was acquitted of home invasion, 
        found  guilty  of  armed  violence.  He  appealed  his 
        conviction.  That  was  affirmed  by  the  Appellate 
        Court. 
(Sent. Tr. 14–15, Aug. 12, 2004.) Next, after reading the factu‐
al  background  from  the  appellate  opinion  affirming  King’s 
conviction, the court observed:  
        Similarities are chilling. Of course, the facts therein 
        even  independently  if  one  did  not  delve  into  the 
        particular  facts  of  [the  1986  case]  …  the  Court  has 
        outlined,  the  prior  convictions  in  this  case,  the  ne‐
        cessity to deter others, and the necessity to protect 
        the public from Mr. King is clear. 
(Id.  at  18.)  Ultimately,  the  trial  court  sentenced  King  to  life 
imprisonment. 
    King appealed, represented by appointed counsel. On di‐
rect  appeal,  King  did  not  raise  a  claim  of  ineffective  assis‐
tance of trial counsel for not filing a motion to substitute the 
trial court. The Illinois Appellate Court affirmed his convic‐
tion and sentence. King filed a pro se petition for leave to ap‐
peal to the Illinois Supreme Court, which was denied. 
No. 14‐3389                                                            5

    B. Post‐Conviction Proceedings 
    On March 28, 2007, King filed a pro se post‐conviction pe‐
tition, 725 ILCS 5/122‐1 et seq., alleging that his trial counsel 
and appellate counsel provided ineffective assistance by fail‐
ing  to  “litigate  a  claim”  to  substitute  the  trial  judge.  In  re‐
sponse, the State moved to dismiss the post‐conviction peti‐
tion, and the trial court granted the State’s motion on Octo‐
ber 24, 2008. 
    King  appealed,  represented  by  the  state  appellate  de‐
fender’s  office.  On appeal, King renewed  his argument that 
his  trial  and  appellate  counsel  provided  ineffective  assis‐
tance  by  failing  to  “litigate  a  claim”  to  substitute  the  trial 
judge. 
    On June 2, 2010, the Illinois Appellate Court affirmed the 
trial  court’s  dismissal  of  King’s  post‐conviction  petition  in 
People v. King, No. 03‐08‐0875. The appellate court began by 
reciting  Strickland’s  two‐pronged  standard  of  performance 
and prejudice. Turning to the prejudice prong, the appellate 
court held that under Illinois law, to warrant substitution of 
a judge for cause, the defendant must demonstrate “that the 
judge  assigned  to  his  case  harbors  actual  prejudice,”  which 
requires establishing “animosity, hostility, ill will, or distrust 
towards  this  [particular]  defendant.”  People  v.  King,  No.  03‐
08‐0875,  at  5  (alteration  in  original  and  internal  quotation 
marks  omitted).  Then,  the  appellate  court  summarized 
King’s  allegations—that  during  the  trial  judge’s  previous 
representation of King, he had failed to call certain witnesses 
or raise certain objections, he had ignored King, and he did 
not have a good attorney/client relationship with King. Id. In 
conclusion,  the  appellate  court  held  that  King  could  not  es‐
tablish “animosity, hostility, ill will, or distrust” because his 
6                                                          No. 14‐3389 

allegations were “merely conclusory and lack[ed] any factu‐
al basis.” Id. 
    Afterwards,  King  filed  a  pro  se  petition  for  leave  to  ap‐
peal, again renewing his claim that trial and appellate coun‐
sel  were  ineffective  for  failing  to  pursue  substitution  of  the 
trial  judge.  The  Illinois  Supreme  Court  denied  review  on 
September 13, 2010. 
     C. Federal Habeas Proceedings 
    On March 16, 2011, King petitioned the district court for 
a writ of habeas corpus, pursuant to 28 U.S.C. § 2254, in the 
Northern  District  of  Illinois.  The  case  was  then  properly 
transferred  to  the  Central  District  of  Illinois.  In  his  petition, 
King  asserted  numerous  claims  of  ineffective  assistance  by 
his  trial  counsel,  his  appellate  counsel,  and  his  post‐
conviction trial counsel. 
    On  September  29,  2014,  the  district  court  denied  King’s 
§ 2254 petition. The district court began by finding that King 
had procedurally defaulted all of his claims, except Claim 2, 
which alleged “that his trial counsel was ineffective because 
he failed to file a motion under Illinois law to substitute the 
trial judge for bias and his appellate counsel failed to make 
this  argument  on  appeal.”  (R.  23  at  11.)  Next,  the  district 
court  found  that  the  Illinois  Appellate  Court’s  decision  in 
People v. King was not contrary to Supreme Court precedent 
because King “does not point to any other specific ruling nor 
does  he  allege  that  the  Illinois  courts  overlooked  any  evi‐
dence of prejudice or misunderstood his arguments.” (Id. at 
16–17.)  Finally,  the  district  court  rejected  King’s  attempt  to 
characterize his ineffective assistance claim as based on fed‐
eral  due  process,  finding  that  this  claim  was  “procedurally 
No. 14‐3389                                                           7

defaulted.” (Id. at 17–19.) Accordingly, the district court cer‐
tified only Claim 2 for appeal. King appealed. 
                            II. ANALYSIS 
   We review de novo the district court’s denial of a habeas 
petition. Dansberry v. Pfister, 801 F.3d 863, 866 (7th Cir. 2015). 
    Under the Antiterrorism and Effective Death Penalty Act 
(“AEDPA”) of 1996, a federal court may issue a writ of habe‐
as corpus only if the decision of the last state court to exam‐
ine the merits of the petitionerʹs claim: (1) “was contrary to, 
or  involved  an  unreasonable  application  of,  clearly  estab‐
lished Federal  law, as determined by  the  Supreme Court of 
the United States,” or (2) “was based on an unreasonable de‐
termination of the facts in light of the evidence presented in 
the State court proceeding.” 28 U.S.C. § 2254(d). This court’s 
review  of  a  state‐court  decision  under  § 2254(d)  is  “highly 
deferential” under a standard that is “difficult to meet.” Cul‐
len  v.  Pinholster,  563  U.S.  170,  181  (2011)  (internal  quotation 
marks  omitted);  see  also  Makiel  v.  Butler,  782  F.3d  882,  896 
(7th Cir. 2015). 
    On  appeal,  King  argues  that  the  Illinois  Appellate 
Court’s  decision  in  People  v.  King  was  “contrary  to  or  in‐
volved an unreasonable application of” the Supreme Court’s 
decision  in  Strickland.  Under  Strickland,  to  show  ineffective 
assistance, in violation of the Sixth Amendment, a defendant 
must prove (1) that his counsel’s performance “fell below an 
objective  standard  of  reasonableness”  and  (2)  that  he  suf‐
fered  prejudice  such  that  there  is  a  “reasonable  probability 
that, but for counsel’s unprofessional errors, the result of the 
proceeding  would  have  been  different.”  466  U.S.  at  687–88, 
694. 
8                                                      No. 14‐3389 

   Moreover, the Supreme Court has held that, for a habeas 
petitioner  advancing  a  claim  of  ineffective  assistance  that 
was  decided  on  the  merits  in  state  court,  “relief  may  be 
granted only if the state‐court decision unreasonably applied 
the  more  general  standard  for  ineffective‐assistance‐of‐
counsel claims established by Strickland,” and this is a “dou‐
bly  deferential”  standard  of  review.  Knowles  v.  Mirzayance, 
556 U.S. 111, 122–23 (2009). 
    We  begin  with  King’s  claim  of  ineffective  assistance  for 
failing to seek substitution of the trial court under state law, 
which was addressed in People v. King, and then we turn to 
his ineffective assistance claim for failing to seek substitution 
of the trial court based on federal due process. 
     A. Ineffective Assistance Claims based on State Law 
    As an initial matter, King attempts to dispute the factual 
findings underlying the appellate court’s decision in People v. 
King, asserting that he and the trial court had a “poor attor‐
ney‐client relationship.” (Appellant Br. 3, 13–14.) The appel‐
late  court  had  deemed  these  assertions  “unsubstantiated,” 
and  King  does  not  present  any  additional  evidence  to  sup‐
port them. Therefore, we easily conclude that King does not 
provide “clear and convincing” evidence of an unreasonable 
determination of the facts to rebut the appellate court’s fac‐
tual findings. Burt v. Titlow, 134 S. Ct. 10, 15 (2013) (quoting 
§ 2254(e)(1)). 
    Nor can King show that the appellate court unreasonably 
applied “clearly established” federal law because the appel‐
late court’s decision  was  based on  a resolution of  state law, 
not federal law. It is well‐established that on habeas review, 
a federal court cannot disagree with a state court’s resolution 
No. 14‐3389                                                           9

of an issue of state law. See, e.g., Bradshaw v. Richey, 546 U.S. 
74, 76 (2005); Estelle v. McGuire, 502 U.S. 62 , 67–68 (1991). 
    In Miller v. Zatecky, 820 F.3d 275, 277 (7th Cir. 2016), this 
court  affirmed  the  denial  of  a  § 2254  petition  filed  by  a  de‐
fendant  convicted  of  child  molestation  who  received  a  120‐
year aggregate sentence in state court. In Miller, the defend‐
ant raised a collateral challenge in state court that his direct 
appellate  counsel  was  ineffective  for  failing  to  contest  the 
length of his sentence. In response, the state appellate court 
held  that  the  defendant  could  not  demonstrate  prejudice 
under  Strickland  because  if  the  appellate  counsel  had raised 
this  sentence‐length  challenge,  the  “chance  of  success  was 
zero” under the state‐law standard. Id. at 276. On habeas re‐
view, this court held that the state appellate court’s decision 
“was not based on federal law at all. … It rests on a conclu‐
sion that, as a matter of state law, it would have been futile to 
contest the sentence’s length on appeal.” Id. at 277. And be‐
cause  “[a] federal court cannot disagree  with  a state court’s 
resolution of an issue of state law,” the Miller court affirmed 
the denial of the defendant’s § 2254 petition. Id. 
    The same principle that governed Miller controls the pre‐
sent case. In People v. King, the appellate court held that King 
could not demonstrate prejudice under Strickland because if 
his trial  or  appellate  counsel had  litigated  his  “unsubstanti‐
ated  allegations”  under  725  ILCS  5/114‐5(d),  the  challenge 
would have been unsuccessful under the Illinois substantive 
standard, which required that “the judge assigned to his case 
harbors  actual  prejudice”  such  that  there  was  “animosity, 
hostility,  ill  will,  or  distrust  towards  this  [specific]  defend‐
ant.”  No.  03‐08‐0875  at  5  (citing  People  v.  Patterson,  735 
N.E.2d  616,  638  (Ill.  2000)).  In  other  words,  the  appellate 
10                                                         No. 14‐3389 

court’s  decision  “rests  on  a  conclusion  that,  as  a  matter  of 
state law, it would have been futile” for King’s trial or appel‐
late counsel to raise such a claim. Miller, 820 F.3d at 277. And 
similar to Miller, we cannot disturb the appellate court’s de‐
cision  because  a  “federal  court  cannot  disagree  with  a  state 
court’s  resolution  of  an  issue  of  state  law”  in  the  context  of 
habeas review. Id. At best, King can contend that the appel‐
late  court  misinterpreted  or  misapplied  Illinois  state  law. 
However, this contention is meritless because this court has 
expressly  held  that  a  “claim  that  the  state  court  misunder‐
stood  the  substantive  requirements  of  state  law  does  not 
present a claim under § 2254. A federal court may not issue 
the writ on the basis of a perceived error of state law.” Bates 
v. McCaughtry, 934 F.2d 99, 102 (7th Cir. 1991) (internal quo‐
tation marks omitted). 
    King  also  contends  that  his  trial  and  appellate  counsel 
were ineffective based on 725 ILCS 5/114‐5(a), which grants 
the  defendant  the  right  to  an  automatic  substitution  of  the 
judge  if  the  motion  is  filed  within  10  days  after  the  case  is 
filed. The appellate court never  adjudicated this theory and 
therefore  did  not  interpret  state  law  at  all.  As  such,  we  re‐
view  this  point  de  novo.  See  Rompilla  v.  Beard,  545  U.S.  374, 
390 (2005). King, however, still cannot prevail. Even if King’s 
counsel performed deficiently in failing to pursue automatic 
substitution  under  Section 5/114‐5(a),  nothing in this  record 
shows  that  King  was  prejudiced  by  counsel’s  inattention. 
King  can  show  prejudice  only  if  he  demonstrates  that  the 
judge who heard his case was biased. In order to do that, he 
must  overcome  “a  presumption  of  honesty  and  integrity  in 
those serving as adjudicators.” Withrow v. Larkin, 421 U.S. 35, 
47  (1975).  Nothing  indicates  that  the  trial  court  was  biased 
against  King;  to  the  contrary,  the  record  shows  that  the 
No. 14‐3389                                                                        11

judge  had  no  independent  recollection  of  him  one  way  or 
the  other.  Furthermore,  the  evidence  against  King  was 
overwhelming.  Hence,  King  can  show  no  prejudice  from 
counselʹs failure to file a motion under Section 5/114‐5(a).1 
   Accordingly, King’s claim of ineffective assistance based 
on a failure to seek substitution of the trial court under state 
law is without merit. 
      B. Ineffective Assistance Based on Federal Due Process 
    Next, to the extent that King raises a claim of ineffective 
assistance  by  his  trial  and  appellate  counsel  for  failing  to 
raise a challenge to the trial court based on federal due pro‐
cess grounds, it is procedurally barred. 
    “An application for a writ of habeas corpus on behalf of a 
person  in  custody …  shall  not  be  granted  unless  it  appears 
that … the applicant has exhausted the remedies available in 
the courts of the State.” § 2254(b)(1)(A). “Inherent in the ha‐
beas  petitioner’s  obligation  to  exhaust  his  state  court  reme‐
dies  before  seeking  relief  in  habeas  corpus,  is  the  duty  to 
fairly  present  his  federal  claims  to  the  state  courts.  Lewis  v. 

                                                 
1 Additionally, as part of his ineffective assistance claim, King references 

Illinois  Supreme  Court  Rule  63,  which  provides  that  a  judge  shall  dis‐
qualify  himself  if  his  “impartiality  might  reasonably  questioned.”  (Ap‐
pellant  Br.  23.)  The  appellate  court  also  left  this  point  unaddressed. 
However, aside from mentioning the rule itself, King fails to develop any 
argument  that  establishes  it  as  a  basis  for  ineffective  assistance,  and 
therefore, we consider this point waived. Williams v. Dieball, 724 F.3d 957, 
961 (7th  Cir. 2013) (“even arguments  that  have  been raised  may  still  be 
waived on appeal if they are underdeveloped, conclusory, or unsupport‐
ed by law”). And even if King had not waived this point, he cannot show 
that  his  counsel’s  failure  to  raise  Rule  63  prejudiced  him,  similar  to  his 
theory under Section 5/114‐5(a). 
12                                                      No. 14‐3389 

Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004) (citation omitted). 
Fair  presentment  requires  assertion  of  a  federal  claim 
through “one complete round of state‐court review,” which 
means  that  “the  petitioner  must  raise  the  issue  at  each  and 
every  level  in  the  state  court  system,  including  levels  at 
which review is discretionary rather than mandatory.” Id. at 
1025–26 (citing O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). 
“A habeas petitioner who has exhausted his state court rem‐
edies  without  properly  asserting  his  federal  claim  at  each 
level  of  state  court  review  has  procedurally  defaulted  that 
claim.” Id. at 1026 (citing Boerckel, 526 U.S. at 838–49). 
    Here, King did not “fairly present” a claim of ineffective 
assistance based on federal due process in a complete round 
of  state  court  review.  If  “liberally  construe[d],”  it  appears 
that King raised this claim in his pro se post‐conviction peti‐
tion. Ward v. Jenkins, 613 F.3d 692, 700 (7th Cir. 2010). How‐
ever,  King  failed  to  assert  this  claim  in  his  post‐conviction 
appellate brief, filed with representation, and his pro se peti‐
tion  for  leave  to  appeal.  Therefore,  he  did  not  assert  this 
claim  in  “one  complete  round  of  state‐court  review,”  Lewis, 
390 F.3d at 1025, and it is procedurally defaulted. 
                         III. CONCLUSION 
   For  the  foregoing  reasons,  the  district  court’s  denial  of 
King’s petition for a writ of habeas corpus is AFFIRMED.